In an action for a judgment declaring a separation agreement made in 1948 to be invalid, plaintiff appeals from an order of the Supreme Court, Nassau County, dated and entered October 20, 1961, which granted defendant’s motion to dismiss the complaint pursuant to rule 107 of the Rules of Civil Practice upon the ground that the action is barred by the 10-year Statute of Limitations (Civ. Prac. Act, § 53). Order affirmed, without costs. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Rabin, JJ., concur.